Citation Nr: 1640914	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to May 14, 2013 and in excess of 70 percent thereafter for depression associated with diabetes mellitus, type II.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with nephropathy and erectile dysfunction.  

3.  Entitlement to a rating in excess of 20 percent for left lower leg neuropathy associated with diabetes mellitus, type II with nephropathy and erectile dysfunction. 

4.  Entitlement to a rating in excess of 20 percent for right lower leg neuropathy associated with diabetes mellitus, type II with nephropathy and erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1963 to July 1969 and from September 1969 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a March 2014 supplemental statement of the case, the RO increased the Veteran's depression disability rating to 70 percent, effective May 14, 2013.    Inasmuch as higher ratings are available for both periods of the staged ratings for depression, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after May 14, 2013 remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

The Board observes that in an October 2013 Decision Review Officer (DRO) decision, the service connection claim for bilateral Charcot foot arthropathy (claimed as right foot arch collapse) was granted by the RO.  As the October 2013 DRO decision represents a full grant of the benefits sought for this claim, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1977).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the Veteran's substantive appeal (via VA Form 9) received in February 2014 and in an August 2014 correspondence, the Veteran requested a Board hearing.  While the Veteran was scheduled for such hearing to be held on September 14, 2016, the record reflects that a notice of the September 2016 hearing, mailed to the Veteran's address of record, was returned by the U.S. Postal Service as undeliverable.  The Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran did not appear at the hearing.  As the Veteran apparently did not receive a notice for the scheduled Board hearing and to ensure that due process is followed, the RO should clarify the Veteran's correct mailing address and afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Clarify the Veteran's correct current mailing address and schedule him for a Board hearing before a Veterans Law Judge.  Then, notify him of the scheduled hearing at the correct current mailing address in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.


(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




